Tenney, J.
— The demandant claims to hold a title to the land in question under a levy of an execution against Nathaniel Leighton in favor of James Erskine, which had been assigned to him previous to the extent upon the premises; and by a deed from James Erskine to himself.
The tenant holds under a deed from Sarah A. Leighton and Nathaniel Leighton, given to him on Oct. 26, 1850, recorded Nov. 5, 1850. Sarah A. Leighton had a conveyance of the same from Abiel Erskine, by deed dated Dec. 19, 1849, and recorded the same day. Abiel Erskine took a deed from Nathaniel Leighton on Oct. 6, 1849, recorded Dec. 19,1849. The deed last mentioned was resisted, as fraudulent, and it was contended that the other deeds conveyed no title.
The evidence adduced was reported; and by the agreement of parties, upon that evidence, unless the demandant can maintain his action by showing merely, that the deed from Nathaniel Leighton to Abiel Erskine is fraudulent and void, he is to become nonsuit. His right to recover is not to depend upon the question whether the tenant had notice of such fraud, if it existed, or of the circumstances under which that deed was given. Nothing is presented in the evidence, tending in the slightest degree to prove, that he had any knowledge whatever of the facts touching that conveyance. When he took his deed, there is no suggestion *469that he did not pay a fall consideration therefor; and the prior deeds of the land from Nathaniel Leighton to Abiel Erskine, and of the latter to Sarah A. Leighton, were duly recorded. And the tenant, being an innocent purchaser, for consideration, is entitled to hold the premises according to the settled doctrine of the law. Goodale, adm’r, v. Nichols, and Sutton v. Lord, reported in 1 Dane’s Abr. 681, as having been decided in the county of Essex, the former in 1193, and the latter in 1808. The same principle is recognized in Somes v. Brewer, 2 Pick. 184, and in Rowley v. Bigelow, 12 Pick. 307; also in Neal v. Williams, 18 Maine, 391, and numerous other authorities.

Plaintiff nonsuit.